DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the at least two players” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the game play territory area” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the opposing team's flag” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the players' own territoryline 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the opposing team's 25territory area” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the at least two players” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the game play territory area” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the opposing team's flag” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the players' own territory” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the opposing team's 25territory area” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the game play territory area” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the at least two players” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the opposing team's flag” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the players' own territory” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the opposing team's 25territory area” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15-16, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhouse (20070089338).

 	Regarding claim 1, Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game in low-light conditions 5with at least two teams and at least one player on each team, the kit of parts comprising: a number of flags (Fig. 13, Part No. 870) configured to be selectively located within a terrain, each of the flags carrying a light emitting diode (LED) operable to provide a visual signal (Para. 0069, 0071).  
	Barnhouse does not teach 10a number of team identifiers carryable by the at least two players, each of the team identifiers carrying an LED to provide a visual signal, instructions instructing to: divide the at least two players into the at least two teams; assign one of the flags to each team;  15distribute the team identifiers to the at least two 
	It is noted that Barnhouse (Para. 0054) discloses: “light source 120 may be configured in a variety of colors to match the colors of banner 200 used. For example, a United States flag may have red lights, white lights, and blue lights such that light source 120 illuminates all three colors. Light source 120 may illuminate only a single color or it may illuminate a combination of several colors depending upon the desired affect. Colors of light source 120 may be created using either colored incandescent filaments 126, or light source 120 itself may be colored. Colors of incandescent filaments 126 include, but are not necessarily limited to, clear, red, yellow, green, amber, blue, and purple, while colors of light source 120 include, but are not necessarily limited to, clear (white), red, yellow, green, amber, blue, purple, fluorescent green, fluorescent orange, and fluorescent pink.” It is noted that it would have been obvious to one of ordinary skill in the art to provide Barnhouse with a number of team identifiers carryable by the at least two players, each of the team identifiers carrying an LED to provide a visual signal as a means of mere duplication of parts (i.e. providing a plurality of the flags disclosed by Barnhouse and using a number of the plurality of flags as team identifiers) (See: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
	It is noted that the prior art of Barnhouse is fully capable of performing the claim recitations of “for playing a capture the flag game in low-light conditions 5with at least two teams and at least one player on each team,” “configured to be selectively located within a terrain, and “carryable by the at least two players,” is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). 
 	It is noted that the claim recitation of “instructions instructing to: divide the at least two players into the at least two teams; assign one of the flags to each team; 15distribute the team identifiers to the at least two players; define the game play territory area for each team; and place the flags within a corresponding team's territory area” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. (See: Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated, and the functional relationship between the product and associated printed matter must be new and nonobvious. Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Where the printed matter and product do not depend upon each In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864). In the instant case, the claimed instructions are not related to that particular set of parts (they do not depend on each other) and therefore the printed matter is not given patentable weight (See MPEP 2111.05) (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864).


	Regarding claim 2, the modified Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game in low-light conditions 5with at least two teams and at least one player on each team, the kit of parts comprising: a number of flags (Fig. 13, Part No. 870) configured to be selectively located within a terrain, each of the flags carrying a light emitting diode (LED) operable to provide a visual signal (Para. 0069, 0071).
 	The modified Barnhouse does not teach the instructions further comprise instructing 20to: advance into an opposing team's territory area and attempt to capture the opposing team's flag and return with the opposing team's flag to the players' own territory; and attempt to tag opposing players while on the opposing team's 25territory area.  
	It is noted that the claim recitation of “the instructions further comprise instructing 20to: advance into an opposing team's territory area and attempt to capture the opposing team's flag and return with the opposing team's flag to the players' own territory; and attempt to tag opposing players while on the opposing team's 25territory area” is directed to printed matter. Where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864). In the instant case, the claimed instructions are not related to that particular set of parts (they do not depend on each other) and therefore the printed matter is not given patentable weight (See MPEP 2111.05) (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864).


	Regarding claim 3, the modified Barnhouse (Figures 11-13) teaches the team identifiers being different than the flags (Para. 0054; Para. 0069, 0071).
 	It is noted that the prior art of Barnhouse teaches two different embodiments (shown in figures 1a and 13) that are different. Barnhouse further discloses different colored LEDs that can be displayed so that the “team identifiers” and “flags” are different based on the color of the LED being activated at a time (See Para. 0054).  


 	Regarding claim 5, the modified Barnhouse (Figures 11-13) teaches Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game in low-light conditions 5with at least two teams and at least one player on each team, the kit of parts comprising: a number of flags (Fig. 13, Part No. 870) configured to be selectively 
	The modified Barnhouse does not teach a number of jail markers, each of the jail markers carrying an LED to provide a visual signal, the jail markers configured to be selectively disposable within the terrain in order to define upon the terrain a game 5play jail area for each of at least two teams, the instructions further comprise instructing to: distribute the jail markers to define a game play jail area for each team within each team's territory area. 
	It is noted that Barnhouse (Para. 0054) discloses: “light source 120 may be configured in a variety of colors to match the colors of banner 200 used. For example, a United States flag may have red lights, white lights, and blue lights such that light source 120 illuminates all three colors. Light source 120 may illuminate only a single color or it may illuminate a combination of several colors depending upon the desired affect. Colors of light source 120 may be created using either colored incandescent filaments 126, or light source 120 itself may be colored. Colors of incandescent filaments 126 include, but are not necessarily limited to, clear, red, yellow, green, amber, blue, and purple, while colors of light source 120 include, but are not necessarily limited to, clear (white), red, yellow, green, amber, blue, purple, fluorescent green, fluorescent orange, and fluorescent pink.” It is noted that it would have been obvious to one of ordinary skill in the art to provide Barnhouse with a number of jail markers, each of the jail markers carrying an LED to provide a visual signal, the jail markers configured to be selectively disposable within the terrain in order to define upon the terrain a game 5play jail area for each of at least two teams as a In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
	It is noted that the prior art of Barnhouse is fully capable of performing the claim recitation of “the jail markers configured to be selectively disposable within the terrain in order to define upon the terrain a game 5play jail area for each of at least two teams,” however, the recited limitation is directed to the intended use of the claimed apparatus. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). 
	It is noted that the claim recitation of “the instructions further comprise instructing to: distribute the jail markers to define a game play jail area for each team within each team's territory area” is directed to printed matter. Where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864). In the instant case, the claimed instructions are not related to that particular set of parts (they do not In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864).

 
10 	Regarding claim 6, the modified Barnhouse (Figures 11-13) teaches the jail markers being different than the team identifiers and the flags (Para. 0054).  
	It is noted that the prior art of Barnhouse discloses different colored LEDs that can be displayed so that the “jail markers,” “team identifiers,” and “flags,” are different based on the color of the LED being activated at a time (See Para. 0054).


	Regarding claim 7, the modified Barnhouse (Figures 11-13) teaches Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game in low-light conditions 5with at least two teams and at least one player on each team, the kit of parts comprising: a number of flags (Fig. 13, Part No. 870) configured to be selectively located within a terrain, each of the flags carrying a light emitting diode (LED) operable to provide a visual signal (Para. 0069, 0071).
 	The modified Barnhouse does not teach a number of territory markers configured to be selectively located 15within the terrain in order to define upon the terrain the game play territory area for each of at least two teams, the instructions to define the game play territory area for each team further comprise instructing to: distribute the territory markers to define the game play territory area 20for each team.  
Light source 120 may illuminate only a single color or it may illuminate a combination of several colors depending upon the desired affect. Colors of light source 120 may be created using either colored incandescent filaments 126, or light source 120 itself may be colored. Colors of incandescent filaments 126 include, but are not necessarily limited to, clear, red, yellow, green, amber, blue, and purple, while colors of light source 120 include, but are not necessarily limited to, clear (white), red, yellow, green, amber, blue, purple, fluorescent green, fluorescent orange, and fluorescent pink.” It is noted that it would have been obvious to one of ordinary skill in the art to provide Barnhouse with a number of territory markers configured to be selectively located 15within the terrain in order to define upon the terrain the game play territory area for each of at least two teams as a means of mere duplication of parts (i.e. providing a plurality of the flags disclosed by Barnhouse and using a number of the plurality of flags as territory markers) (See: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
	It is noted that the claim recitation of “the instructions to define the game play territory area for each team further comprise instructing to: distribute the territory markers to define the game play territory area 20for each team” is directed to printed matter. Where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864). In the instant case, the claimed instructions are not related to that particular set of parts (they do not depend on each other) and therefore the printed matter is not given patentable weight (See MPEP 2111.05) (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864).


	Regarding claim 8, the modified Barnhouse (Figures 11-13) teaches the territory markers being different than the team identifiers and the flags (Para. 0054).  
	It is noted that the prior art of Barnhouse discloses different colored LEDs that can be displayed so that the “territory markers,” “team identifiers,” and “flags,” are different based on the color of the LED being activated at a time (See Para. 0054).  


	Regarding claim 10, the modified Barnhouse (Figures 11-13) teaches the number of flags comprising: 30a first flag having an LED providing a first color assigned to a first team; a second flag having an LED providing a second color, different from the first color, and assigned to a second team (Para. 0069, 0071); 17Thorpe North & Western, LLP3973-001.CON3the number of team identifiers comprising: a first plurality of team identifiers having an LED providing the first color to identify team affiliation for the players on the first team (Para. 0069, 0071); 5a second plurality of team identifiers having an LED providing the second color to identify team affiliation for the players on the second team (Para. 0069, 0071); the first color being associated with the first flag and the first plurality of team identifiers; 
	It is noted that the limitations of claim 10 are directed to the intended use of the claimed apparatus (i.e. colors assigned to teams), and the prior art of Barnhouse is fully capable of performing the recited intended use limitations. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). 


	Regarding claim 11, Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game in low-light conditions with at least two teams and at least one player on each team, the kit of parts 15comprising: a number of flags (Fig. 13, Part No. 870) configured to be selectively located within a terrain, each of the flags carrying a light emitting diode (LED) operable to provide a visual signal (Para. 0069, 0071). 
	Barnhouse does not teach a number of jail markers, each of the jail markers carrying an LED to 20provide a visual signal, the jail markers configured to be selectively located within the terrain in order to define upon the terrain a game play jail area for each of at least two teams; a number of team identifiers carryable by the at least two players, each of the team identifiers carrying an LED to provide a visual signal, 
	It is noted that Barnhouse (Para. 0054) discloses: “light source 120 may be configured in a variety of colors to match the colors of banner 200 used. For example, a United States flag may have red lights, white lights, and blue lights such that light source 120 illuminates all three colors. Light source 120 may illuminate only a single color or it may illuminate a combination of several colors depending upon the desired affect. Colors of light source 120 may be created using either colored incandescent filaments 126, or light source 120 itself may be colored. Colors of incandescent filaments 126 include, but are not necessarily limited to, clear, red, yellow, green, amber, blue, and purple, while colors of light source 120 include, but are not necessarily limited to, clear (white), red, yellow, green, amber, blue, purple, fluorescent green, fluorescent orange, and fluorescent pink.” It is noted that it would have been obvious to one of ordinary skill in the art to provide Barnhouse with flags, jail markers, and team identifiers as a means of mere duplication of parts (i.e. providing a plurality of the flags disclosed by Barnhouse) (See: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
	It is noted that the prior art of Barnhouse is fully capable of performing the claim recitations of “for playing a capture the flag game in low-light conditions with at least two teams and at least one player on each team,” “configured to be selectively located within a terrain,” “configured to be selectively located within the terrain in order to define upon the terrain a game play jail area for each of at least two teams,” and “carryable by the at least two players,” however, the recited limitations are directed to the intended use of the claimed apparatus. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). 
	It is noted that the claim recitation of “instructions instructing to: divide the at least two players into the at least two teams; assign one of the flags to each team; distribute the team identifiers to the at least two players; define the game play territory area for each team; 30place the flags within a corresponding team's territory area; and distribute the jail markers to define a game play jail area for each team within each team's territory area” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. (See: Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated, and the functional relationship between the product and associated printed matter must be new and nonobvious. Where a product merely serves as a support 


	Regarding claim 12, the modified Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game in low-light conditions with at least two teams and at least one player on each team, the kit of parts 15comprising: a number of flags (Fig. 13, Part No. 870) configured to be selectively located within a terrain, each of the flags carrying a light emitting diode (LED) operable to provide a visual signal (Para. 0069, 0071).
 	The modified Barnhouse does not teach the instructions further comprise instructing to: advance into an opposing team's territory area and attempt to capture the opposing team's flag and return with the opposing team's flag 5to the players' own territory; and attempt to tag opposing players while on the opposing team's territory area.  
the instructions further comprise instructing to: advance into an opposing team's territory area and attempt to capture the opposing team's flag and return with the opposing team's flag 5to the players' own territory; and attempt to tag opposing players while on the opposing team's territory area” is directed to printed matter. Where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864). In the instant case, the claimed instructions are not related to that particular set of parts (they do not depend on each other) and therefore the printed matter is not given patentable weight (See MPEP 2111.05) (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864).


	Regarding claim 13, the modified Barnhouse (Figures 11-13) teaches the jail markers, the team 10identifiers, and the flags being different (Para. 0054).
	It is noted that the prior art of Barnhouse discloses different colored LEDs that can be displayed so that the “jail markers,” “team identifiers,” and “flags” are different based on the color of the LED being activated at a time (See Para. 0054).


	Regarding claim 15, the modified Barnhouse (Figures 11-13) teaches a number of territory markers (Fig. 13, Part No. 870) configured to be selectively located within the 
 	The modified Barnhouse does not teach the instructions to define the game play territory area for each team further comprise instructing to: distribute the territory markers to define the game play territory area for each team.  
	It is noted that the claim recitation of “the instructions to define the game play territory area for each team further comprise instructing to: distribute the territory markers to define the game play territory area for each team” is directed to printed matter. Where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864). In the instant case, the claimed instructions are not related to that particular set of parts (they do not depend on each other) and therefore the printed matter is not given patentable weight (See MPEP 2111.05) (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864).


25 	Regarding claim 16, the modified Barnhouse (Figures 11-13) teaches the territory markers being different than the team identifiers and the flags (Para. 0054).  
	It is noted that the prior art of Barnhouse discloses different colored LEDs that can be displayed so that the “territory markers,” “team identifiers,” and “flags” are different based on the color of the LED being activated at a time (See Para. 0054).


	Regarding claim 18, the modified Barnhouse (Figures 11-13) teaches the number of flags comprising: 19Thorpe North & Western, LLP3973-001.CON3a first flag having an LED providing a first color assigned to a first team; a second flag having an LED providing a second color, different from the first color, and assigned to a second team (Para. 0054, 0069, 0071);  5the number of team identifiers comprising: a first plurality of team identifiers having an LED providing the first color to identify team affiliation for the players on the first team; a second plurality of team identifiers having an LED 10providing the second color to identify team affiliation for the players on the second team (Para. 0054, 0069, 0071); the first color being associated with the first flag and the first plurality of team identifiers; and the second color being associated with the second flag and the 15second plurality of team identifiers (Para. 0054, 0069, 0071).  
	It is noted that the limitations of claim 18 are directed to the intended use of the claimed apparatus (i.e. colors assigned to teams), and the prior art of Barnhouse is fully capable of performing the recited intended use limitations. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). 


	Regarding claim 19, Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game in low-light conditions with at least two teams and at least one player on each team, the kit of parts comprising: 20a number of flags (Fig. 13, Part No. 870) configured to be selectively located within a terrain, each of the flags carrying a light emitting diode (LED) operable to provide a visual signal (Para. 0069, 0071). 
	Barnhouse does not teach a number of territory markers configured to be selectively located within the terrain in order to define upon the terrain the game play territory area for each 25of at least two teams; a number of jail markers, each of the jail markers carrying an LED to provide a visual signal, the jail markers configured to be selectively located within the terrain in order to define upon the terrain a game play jail area for each of at least two teams; 30a number of team identifiers carryable by the at least two players, each of the team identifiers carrying an LED to provide a visual signal, instructions instructing to: divide the at least two players into the at least two teams;20Thorpe North & Western, LLP 3973-001.CON3assign one of the flags to each team; distribute the team identifiers to the at least two players; distribute the territory markers to define the game play territory area for each team;  5place the flags within a corresponding team's territory area; and distribute the jail markers to define a game play jail area for each team within each team's territory area.  
	It is noted that Barnhouse (Para. 0054) discloses: “light source 120 may be configured in a variety of colors to match the colors of banner 200 used. For example, a United States flag may have red lights, white lights, and blue lights such that light source 120 illuminates all three colors. Light source 120 may illuminate only a single color or it may illuminate a combination of several colors depending upon the desired affect. Colors of light source 120 may be created using either colored incandescent filaments 126, or light source 120 itself may be colored. Colors of incandescent filaments 126 include, but are not necessarily limited to, clear, red, yellow, green, amber, blue, and purple, while colors of light source 120 include, but are not necessarily limited to, clear (white), red, yellow, green, amber, blue, purple, fluorescent green, fluorescent orange, and fluorescent pink.” It is noted that it would have been obvious to one of ordinary skill in the art to provide Barnhouse with flags, jail markers, and team identifiers as a means of mere duplication of parts (i.e. providing a plurality of the flags disclosed by Barnhouse) (See: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
 	It is noted that the prior art of Barnhouse is fully capable of performing the claim recitations of “for playing a capture the flag game in low-light conditions with at least two teams and at least one player on each team,” “configured to be selectively located within a terrain,” “configured to be selectively located within the terrain in order to define upon the terrain the game play territory area for each 25of at least two teams,” and “configured to be selectively located within the terrain in order to define upon the terrain a game play jail area for each of at least two teams; 30carryable by the at least two players,” however, the recited limitations are directed to the intended use of the claimed apparatus. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). 
	It is noted that the claim recitation of “instructions instructing to: divide the at least two players into the at least two teams;20Thorpe North & Western, LLP 3973-001.CON3assign one of the flags to each team; distribute the team identifiers to the at least two players; distribute the territory markers to define the game play territory area for each team;  5place the flags within a corresponding team's territory area; and distribute the jail markers to define a game play jail area for each team within each team's territory area” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. (See: Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated, and the functional relationship between the product and associated printed matter must be new and nonobvious. Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864). In the instant In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864).


	Regarding claim 20, the modified Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game in low-light conditions with at least two teams and at least one player on each team, the kit of parts comprising: 20a number of flags (Fig. 13, Part No. 870) configured to be selectively located within a terrain, each of the flags carrying a light emitting diode (LED) operable to provide a visual signal (Para. 0069, 0071).
 	The modified Barnhouse does not teach 10instructing to: advance into an opposing team's territory area and attempt to capture the opposing team's flag and return with the opposing team's flag to the players' own territory; and attempt to tag opposing players while on the opposing team's 15territory area.  
	It is noted that the claim recitation of “instructing to: advance into an opposing team's territory area and attempt to capture the opposing team's flag and return with the opposing team's flag to the players' own territory; and attempt to tag opposing players while on the opposing team's 15territory area” is directed to printed matter. Where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals (See: In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864). In In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864).


	Regarding claim 21, the modified Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game in low-light conditions with at least two teams and at least one player on each team, the kit of parts comprising: 20a number of flags (Fig. 13, Part No. 870) configured to be selectively located within a terrain, each of the flags carrying a light emitting diode (LED) operable to provide a visual signal (Para. 0069, 0071).
 	The modified Barnhouse does not teach the team identifiers being different than the flags (Para. 0054).  
	It is noted that the prior art of Barnhouse discloses different colored LEDs that can be displayed so that the “team identifiers” and “flags” are different based on the color of the LED being activated at a time (See Para. 0054).


25 	Regarding claim 23, Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game on a terrain in low- light conditions with at least first and second teams and multiple players on each team, and a game play territory area upon the terrain for each of the first and second teams, the kit of parts comprising: a first flag (Fig. 
 	Barnhouse does not teach a second flag having an LED providing a second color, different from the first color, and assigned to the second team, and configured to be 21Thorpe North & Western, LLP3973-001.CON3selectively disposable upon or attachable to the terrain within the second team's territory area; a first plurality of team identifiers carryable by players of the first team, each of the first plurality of team identifiers having an LED providing 5the first color to identify team affiliation for the players on the first team; a second plurality of team identifiers carryable by players of the second team, each of the second plurality of team identifiers having an LED providing the second color to identify team affiliation for the players on the second team; 10a first plurality of jail markers each having an LED providing the first color and configured to be selectively disposable upon or attachable to the terrain within the first team's territory area to define a first game play jail area upon the terrain for the first team; and a second plurality of jail markers each having an LED providing the 15second color and configured to be selectively disposable upon or attachable to the terrain within the second team's territory area to define a second game play jail area upon the terrain for the second team; and the first color being associated with the first flag, the first plurality of team identifiers and the first plurality of jail markers; and 20the second color being associated with the second flag, the second plurality of team identifiers and the second plurality of jail makers.
	It is noted that Barnhouse (Para. 0054) discloses: “light source 120 may be configured in a variety of colors to match the colors of banner 200 used. For example, a Light source 120 may illuminate only a single color or it may illuminate a combination of several colors depending upon the desired affect. Colors of light source 120 may be created using either colored incandescent filaments 126, or light source 120 itself may be colored. Colors of incandescent filaments 126 include, but are not necessarily limited to, clear, red, yellow, green, amber, blue, and purple, while colors of light source 120 include, but are not necessarily limited to, clear (white), red, yellow, green, amber, blue, purple, fluorescent green, fluorescent orange, and fluorescent pink.” It is noted that it would have been obvious to one of ordinary skill in the art to provide Barnhouse with flags, jail markers, and team identifiers as a means of mere duplication of parts (i.e. providing a plurality of the flags disclosed by Barnhouse) (See: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
 	It is noted that the prior art of Barnhouse is fully capable of performing the claim recitations of “for playing a capture the flag game on a terrain in low-light conditions with at least first and second teams and multiple players on each team,” “30assigned to the first team, and configured to be selectively disposable upon or attachable to the terrain within the first team's territory area,” “assigned to the second team, and configured to be 21Thorpe North & Western, LLP3973-001.CON3selectively disposable upon or attachable to the terrain within the second team's territory area,” “carryable by players of the first team,” “to identify team affiliation for the players on the first team,” “carryable by players of the second team,” “to identify team affiliation for the players on the second team,” “10”configured to be selectively disposable upon or attachable to the terrain within the first team's territory area to define a first game play jail area upon the terrain for the first team,” “configured to be selectively disposable upon or attachable to the terrain within the second team's territory area to define a second game play jail area upon the terrain for the second team, the first color being associated with the first flag, the first plurality of team identifiers and the first plurality of jail markers; and 20the second color being associated with the second flag, the second plurality of team identifiers and the second plurality of jail makers,” however, the recited limitations are directed to the intended use of the claimed apparatus. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). 


Claims 4, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhouse in view of Nuessle (20110221134).

30 	Regarding claim 4, the modified Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game in low-light conditions 5with at least two teams and at least one player on each team, the kit of parts comprising: a number of flags (Fig. 13, 
 	The modified Barnhouse does not teach a container initially containing the number of flags, the number of team identifiers, and the instructions.  
 	Nuessle (Figure 1) teaches a container initially containing the number of flags, the number of team identifiers, and the instructions (Para. 0025).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Barnhouse with a container initially containing the number of flags, the number of team identifiers, and the instructions as taught by Nuessle as a means of having flags/markers stored and/or transported in a carrying bag (Nuessle: Para. 0025).

  
	Regarding claim 14, the modified Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game in low-light conditions with at least two teams and at least one player on each team, the kit of parts 15comprising: a number of flags (Fig. 13, Part No. 870) configured to be selectively located within a terrain, each of the flags carrying a light emitting diode (LED) operable to provide a visual signal (Para. 0069, 0071).
 	The modified Barnhouse does not teach a container initially containing the number of flags, the number of team identifiers, the number of jail markers, and the instructions.  

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Barnhouse with a container initially containing the number of flags, the number of team identifiers, the number of jail markers, and the instructions as taught by Nuessle as a means of having flags/markers stored and/or transported in a carrying bag (Nuessle: Para. 0025).


20 	Regarding claim 22, the modified Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game in low-light conditions with at least two teams and at least one player on each team, the kit of parts comprising: 20a number of flags (Fig. 13, Part No. 870) configured to be selectively located within a terrain, each of the flags carrying a light emitting diode (LED) operable to provide a visual signal (Para. 0069, 0071).
 	The modified Barnhouse does not teach a container initially containing the number of flags, the number of territory markers, the number of jail markers, the number of team identifiers, and the instructions. 
	Nuessle (Figure 1) teaches a container initially containing the number of flags, the number of territory markers, the number of jail markers, the number of team identifiers, and the instructions (Para. 0025).
.
 
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhouse in view of Rahim (20110183783).

25 	Regarding claim 9, the modified Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game in low-light conditions 5with at least two teams and at least one player on each team, the kit of parts comprising: a number of flags (Fig. 13, Part No. 870) configured to be selectively located within a terrain, each of the flags carrying a light emitting diode (LED) operable to provide a visual signal (Para. 0069, 0071).
 	The modified Barnhouse does not teach the number of team identifiers comprising bands sized to be worn on wrists of the players.  
 	Rahim (Figures 1-11) teaches the number of team identifiers comprising bands sized to be worn on wrists of the players (Para. 0011, 0038).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Barnhouse with the number of team identifiers comprising bands sized to be worn on wrists of the players as taught by 


	Regarding claim 17, the modified Barnhouse (Figures 11-13) teaches a kit of parts for playing a capture the flag game in low-light conditions with at least two teams and at least one player on each team, the kit of parts 15comprising: a number of flags (Fig. 13, Part No. 870) configured to be selectively located within a terrain, each of the flags carrying a light emitting diode (LED) operable to provide a visual signal (Para. 0069, 0071).
 	The modified Barnhouse does not teach the number of team identifiers comprising bands sized to be worn on wrists of the players.  
	Rahim (Figures 1-11) teaches the number of team identifiers comprising bands sized to be worn on wrists of the players (Para. 0011, 0038).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Barnhouse with the number of team identifiers comprising bands sized to be worn on wrists of the players as taught by Rahim as a means of providing a visual indicator device that can be worn by a user (Rahim: Para. 0038).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711